Bullard J.
This case, between the same parties, cannot be distinguished in principle from the one just decided. Making allowance for sums received by the sheriff after the first of April, 1S40, as shown by the record, there will remain a balance due to the plaintiff of $1627 26, instead of $2901 58, as found by the court below.
It is, therefore, ordered that the judgment of the Commercial Court be reversed ; and that the plaintiff recover of the sureties of Hozey, severally, the sum of $1627 26, with interest at five per cent from judicial demand, and costs of the court below, those of the appeal to be paid by the plaintiff; provided, that satisfaction shall be entered as to all the defendants, upon the payment by one or more of said sureties of the aforesaid amount.
On an application for a re-hearing in this case, the plaintiff having withdrawn, but without prejudice to his rights, his claim to the items embraced in the defendants’ petition for a re-hearing, it was ordered that the judgment should be reduced to the sum of $788 33, with interest from judicial demand, and costs in the court below ; reserving to the plaintiff, by consent of the counsel for the defendants, the right to sue again for the sum of $838 93, now excluded from this judgment, being for costs collected under the writs enumerated in the defendants’ petition for a re-hearing, as if a discontinuance had been entered for said sum in the court below.